      Case: 1:19-cv-00534 Document #: 1 Filed: 01/25/19 Page 1 of 3 PageID #:1



                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 TAKEDA PHARMACEUTICALS USA,
 INC.,
                                                    Case No.
                Movant,
                                                    Judge
        v.

 ALLERGAN, INC., ALLERGAN SALES,                    Related to: Shire US, Inc. v. Allergan,
 LLC, and, ALLERGAN USA, INC.,                      Inc., et al.

                Respondents.                        Civil Action No. 2:17-cv-07716-JMV-
                                                    SCM
                                                    Pending in the United States District
                                                    Court for the District of New Jersey



            TAKEDA PHARMACEUTICALS USA, INC.’S MOTION TO QUASH

       NOW COMES, Takeda Pharmaceuticals USA, Inc. (“Takeda”) for its Motion to Quash,

and states as follows:

       1.      By this Motion, Takeda requests this Court quash a subpoena served on it on

December 6, 2018 (the “Subpoena”) by Allergan, Inc., Allergan Sales, LLC, and Allergan USA,

Inc. (“Allergan”) in connection with a Sherman Act lawsuit filed against Allergan by Shire Inc.

in the United States District Court for the District of New Jersey (Case No. 17-Cv-07716, D.N.J.,

(the “Shire-Allergan Lawsuit”).

       2.      Takeda is not a party to the Shire-Allergan Lawsuit.

       3.      Takeda served timely objections to Shire’s Subpoena on December 20, 2018.

       4.      Allergan’s Subpoena is improper because it is overly broad, creates an undue

burden on Takeda, a non-party, and seeks documents that are not relevant to Shire-Allergan

Lawsuit. Takeda does not market or sell any products that compete with the products at issue in
      Case: 1:19-cv-00534 Document #: 1 Filed: 01/25/19 Page 2 of 3 PageID #:2



the Shire-Allergan Lawsuit, which concerns the market for treatment of dry eye disease. Further

Allergan’s Subpoena would require Takeda to disclose highly confidential and competitively

sensitive material to Allergan, with whom Takeda competes in entirely different markets (for the

treatment of chronic constipation and depression).

       5.     For these reasons, as explained in more detail in the accompanying memorandum

of law, Takeda respectfully requests that the Court quash the Subpoena.

       WHEREFORE, Takeda respectfully requests that this Court enter an order granting its

Motion to Quash.

 Dated: January 25, 2019                         Respectfully submitted,



                                                 By: /s/ Luke Schubert
                                                 Morgan R. Hirst (IL- 6275128)
                                                 Mhirst@jonesday.com
                                                 Luke Schubert (IL- 6330405)
                                                 Lschubert@jonesday.com
                                                 JONES DAY
                                                 77 W. Wacker Dr.
                                                 Chicago, IL 60601-1692
                                                 Telephone:     (312) 782-3939
                                                 Facsimile:     (312) 782-8585

                                                 Counsel for Movant, Takeda
                                                 Pharmaceuticals, USA, Inc.
      Case: 1:19-cv-00534 Document #: 1 Filed: 01/25/19 Page 3 of 3 PageID #:3



                               CERTIFICATE OF SERVICE

       The undersigned certifies on January 25, 2019 that it served a copy of this document via

United States Mail and email on the following counsel who issued the Subpoena at issue on

behalf of Allergan.

Eric J. Stock
Gibson Dunn & Crutcher
200 Park Avenue
New York, NY 10166-0193
estock@gibsondunn.com

Andrew B Blumberg
Gibson Dunn & Crutcher
2100 McKinney Avenue
Suite 1100
Dallas, TX 75201-6912
ablumberg@gibsondunn.com



                                                By: /s/ Luke Schubert
                                                One of the Attorneys for Takeda
                                                Pharmaceuticals, USA, Inc.
